Title: From George Washington to Arthur St. Clair, 15 September 1781
From: Washington, George
To: St. Clair, Arthur


                  
                     Dear sir
                     Head Quarters Williamsburg 15th Sepr 1781
                  
                  I have to request you in the most earnest Manner to send forward all the Recruits that are furnished by the State of Pensylvania for their Line—Let it not be said that those Troops are kept from Service for Want of a few Articles which they could wish to be furnished with, when other Troops doing Duty in the Field are combatting almost every Distress imaginable, in the Want of almost every Necessary—If any Thing in the Power of the State, can be instantly done, towards their Equipment, I wish them to be called upon, & hope they will furnish without Delay—It is the highest Absurdity in the World, to keep those Troops in a State of Idleness at great Expense—& at same time for Want of them, to put the Publick to the same or much greater Charge by callg in the Aid of Militia, which we are now obliged to do, on the present Occasion—I beg you therefore to hurry on those Troops, with all the Expedition in your Power—by Water, down the Chesapeak, embarkg at Baltimore, where Craft can doubtless be found by takg the proper precaution—& their Transportation will be perfectly secure, so long as the Fleet maintains their present Station—the Place of Debarkation will be in James River—probably at the Colledge Landg—unless further Orders shall be given to carry them to any other Place nearer the Point of our Operations.
                  
               